Citation Nr: 1435042	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel







INTRODUCTION

The Veteran had active military service from July 1969 to February 1971. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In support of his claim, the Veteran testified at a hearing at the RO in August 2010 and then before the undersigned Acting Veterans Law Judge of the Board.  A transcript of each hearing has been prepared and associated with the claims file.  

The Board remanded this matter in August 2011 for additional evidentiary development.

Following the last RO adjudication of the case in a February 2012 supplemental statement of the case (SSOC), additional evidence was added to the claims file.  The Veteran waived initial RO jurisdiction of this evidence.  Therefore, the Board has accepted it into the record on appeal for initial review.  38 C.F.R. §§ 20.800; 20.1304.

In September 2012, the RO issued a rating decision denying claims of entitlement to service connection for several disabilities (claimed as secondary to Agent Orange exposure).  According to documents and notes in the Veterans Benefits Management System (VBMS) claims folder, the Veteran has expressed disagreement with this determination.  The actual notice of disagreement (NOD) is not of record before the Board.  Generally, the filing of an NOD places the matter into appellate status, requiring issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f) (2013).  However, the Board declines to take appellate jurisdiction over the issue(s) at this time as it is clear the agency of original jurisdiction (AOJ) is processing the appeal and will issue a SOC promptly, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires.  See 38 C.F.R. §§ 3.103(f), 20.200 (2013).  Therefore, the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).
FINDING OF FACT

The Veteran has a current low back disorder and a confirmed in-service back injury; however, the most probative and credible evidence of record establishes that it is unlikely that the current low-back disorder is related to the in-service injury.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.71a (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Veteran was provided with an initial VCAA notice letter in April 2009.  This was prior to the rating decision issued in June 2009.  Accordingly, no further development is required with respect to the duty to notify. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).


Here, VA has met the duty to assist the Veteran in the development of his appeal.  His service treatment records (STRs) have been obtained and appear to be complete.  VA has also undertaken reasonable efforts to obtain his post-service treatment records from private providers.  Although he indicates that he had post-service treatment with a private "Dr. B." after service and these records are not in the claims file, the Veteran made clear during his DRO hearing that he could not get those treatment records because the doctor had retired.  DRO Hr'g Tr. 6.  Likewise, although it appears he may have applied for disability benefits with the Social Security Administration (SSA), the RO contacted SSA, which responded in May 2011:  "No Records Found."   Otherwise, his complete VA treatment records have been obtained.  Accordingly, it appears that all available and obtainable in-service and post-service records, where relevant, have been obtained.  

Further, the Veteran was afforded VA examinations in March 2009 and September 2011 to address the complex medical questions raised by his claim. The Board finds that the examinations are adequate to decide the case.  The examiners reviewed the pertinent facts of the Veteran's case, performed and reported relevant clinical findings, and provided their opinions, which are reasonably supported by their rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 -106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).

For the above reasons, the Board finds the duties to notify and assist have been met, and this claim may be considered at this time.

There was also substantial compliance with the August 2011 Board remand directives.  Specifically, the Veteran underwent a VA spine examination in September 2011.  Although the VA examination report does not make clear that this examination was conducted by an orthopedic specialist as directed by the Board, the examiner's opinion does not create an appearance of irregularity in the process resulting in the selection of that medical professional that prevents the presumption of competence from attaching.  Accordingly, it is presumed that the VA examiner had the medical competence to now allow the Board to rely on his opinion.  See Wise v. Shinseki¸ 26 Vet. App. 517 (2014); see also Rizzo v. Shinseki,  580 F.3d 1288, 1292 (Fed. Cir 2009).  The matter was then readjudicated in a February 2012 SSOC, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

As noted above, the Veteran was also afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely treatment records from his private physician.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

For the above reasons, the Board finds that the duties to notify and assist, in addition to all due process concerns, have been satisfied, and this claim should be considered at this time.



	(CONTINUED ON NEXT PAGE)


II.  The Merits of the Claim

The Veteran contends that he currently has a low back disorder due to an injury during combat service in the Republic of Vietnam (Vietnam).  He testified before the undersigned that this began when he jumped out of a helicopter with approximately 60 pounds of weight on his back.  See Board Hr'g Tr. 6.  

This is the only theory of service connection reasonably raised by the record.  Early in the course of this appeal, the Veteran described his back condition in the context of Agent Orange exposure.  For instance, in a March 2009 statement, he wrote that his "spine disease was exposure to herbicides (Agent Orange) in Vietnam."  In a separate statement written the same day, he wrote that he had "body t[r]auma after service in Vietnam."  Reading these statements together, it is understood that the Veteran is claiming back pain due to trauma in Vietnam, not due to Agent Orange exposure.  Even if he is claiming a back condition due to Agent Orange exposure, his current degenerative disease is not a presumptive disease, and there is otherwise no indication in the claims file that the disease may be due to Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2013).  Accordingly, no further development or discussion is warranted as to Agent Orange.  

Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d at 1336 (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Analysis

Private treatment records beginning from September 2000 show a diagnosis of minor degenerative osteophytes of the lower lumbar spine.  This diagnosis was confirmed most recently on VA examination in September 2011, where the examiner made a diagnosis of degenerative disk disease (DDD) with lumbar radiculitis.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337.

The evidence also makes it likely that the Veteran suffered a back injury during service.  

Initially, it is necessary to note that the service entrance examination in May 1969 documents a history of back trouble.  The physician's summary notes "back - bending or [with] lifting pain in back // no pain [unreadable]."  Physical examination of the back was "normal."  The history given at entrance is not a notation of a pre-existing back condition, and the Board cannot find evidence making it clear and unmistakable that a back condition pre-existed service.  As such, the Board will apply the unrebutted presumption of soundness in this Veteran's case.  38 U.S.C.A. § 1111.
Otherwise, his STRs confirmed that he was treated for low back pain in the January 1970 after he "[r]eportedly injured [his] back 3 days ago."  The diagnosis was "LBP", i.e. low back pain.  Accordingly, the second element of the service connection claim, in-service incurrence or aggravation of a disease or injury, is established.  See Walker, 708 F.3d at 1337.  

Of note, the Veteran was awarded the Combat Infantryman Badge (CIB).  However, he does not contend that that the current arthritic condition itself started during combat service, thereby warranting the combat presumption.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  Rather, the contends that low back pain was continuous after service.  In either event, his assertions, which are not credible evidence for the reasons explained herein below, may not serve as "satisfactory" evidence of in-service onset pursuant to 38 U.S.C.A. § 1154(b).  See Caluza v. Brown, 7 Vet. App. 498 (1995) ("Satisfactory evidence" in section 1154(b) means "credible evidence.")

In light of the above two findings, the central question remaining in this case concerns whether the Veteran's current low back disorder is the result of the injury for which he was treated during service.  After careful consideration, the Board must find that the most probative evidence establishes that such a relationship is unlikely.  

The diagnosis of "minor degenerative osteophytes" is reasonably consistent with "arthritis," which is a chronic disease listed in 3.309(a).  See, e.g., M21-1MR, Part III, subpart iv, chapter 4, section A.5.b.  (Diagnostic symptoms of degenerative arthritis include . . . the formation of osteophytes).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  

The Veteran's statements of ongoing pain after service are the only evidence indicating chronicity.  Even were the credibility of his statements assumed, determining whether the isolated injury establishes the onset of chronic arthritis is not reasonably within the competence of a lay person such as the Veteran, because diagnosis of arthritis is commonly understood to require review of a clinical history and diagnostic testing.  See, e.g., See, e.g., M21-1MR, Part III, subpart iv, chapter 4, section A.5.e ("Degenerative and traumatic arthritis require x-ray evidence of bone changes to substantiate the diagnosis."); see also 38 C.F.R. § 4.71a, diagnostic code (DC) 5010 (setting forth the rating schedule for evaluating "Arthritis, due to trauma, substantiated by X-ray findings.").  Moreover, as explained in greater detail herein below, the Veteran's lay statements lack the indicia of reliability necessary to find such statements credible.  Accordingly, notwithstanding his confirmed combat service, the Veteran's testimony does not establish the presence of "chronic" disease during service.  

On the alternative basis, continuity of symptomatology, the Veteran testified at his DRO and Board hearings that he had continual back pain after service.  See DRO Hr'g Tr. 5; Board Hr'g Tr. 8.  Several VA treatment records, including in July 2009, September 2009, and January 2010, likewise document his report of back pain since jumping out of a helicopter in Vietnam.   At his DRO hearing, he also testified that he first sought treatment two years after service.  DRO Hr'g Tr. 5.  He also declared that he had no post-service injuries.  See DRO Hr'g Tr. 10; Board Hr'g Tr. 8.  Consistent with this testimony, he was asked at the Board hearing:  "Now, when you got out of service, what kind of work did you do?"  Board Hr'g Tr. 7.  He answered: "I was a manager at a service station."  Board Hr'g Tr. 8.  On follow-up, he was asked "Okay.  Does that -- did you have to lift anything or do anything that would have affected your back doing that job?"  He answered: "No.  I was a manager, a shift manager.  I didn't have any, you know, it was at a convenience store.  And I didn't have any strenuous jobs to do there."  Board Hr'g Tr. 8.  

The more reliable evidence calls into question the accuracy of this history and makes it more likely that such symptoms were not present prior to 1999.  

First, in this regard, at his service separation examination in February 1971, clinical evaluation of the back was "normal."  Where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  Consistent with this fundamental evidentiary principle, it is expected that any abnormalities involving the Veteran's back would have been documented by the separation examiner during the clinical evaluation in some manner if found in the course of such a regularly conducted activity.  Since it does not, the Veteran's separation examination must be accepted as the credible and accurate account of a "normal" back condition at service separation.  

The more recent evidence also makes it more likely that his current low back pain had a post-service onset.  

For instance, in November 1999, which was approximately 28 years after service, he sought treatment with his private doctor for his symptoms, which manifested in the context of complaints of pain radiating to the right thigh.  At that time, he complained of pain radiating to the right groin for only three months.  

Several years later, in October 2004, he started treatment at VA.  He noted his low back pain, and reported that he was told by private provider that he had arthritis.  He did not relate a history of back pain since service.  He was then evaluated at VA in April 2005 for complaints of right hip and lower back pain worsening for the prior four months.  He gave a history of "works in autorepair shop requiring heavy lifting (auto tires)."  It was noted that he "states [he is] fine with the job as long as not overdoing it."  Also, it is noted that he "reports no h/o back injury."  Several months later, in July 2005, he sought emergency treatment at VA for complaints of low back pain for one week.  He was referred for treatment after complaining of radiating pain that "started 5 days ago, worsens when he lifted a 50 lb w[eigh]t tire at work yesterday."  Similarly, on VA Orthopedic consultation in August 2005, he gave a history of low back pain radiating to the left lower extremity for one month.  On follow-up in September 2005, he reported that he was working as a car mechanic and had to lift tires.  And, on consultation in May 2008, he reported worsening low back pain with "no apparent injury however he works at tier changes place requiring lifting." The diagnosis was "LBP with radicular symptoms due to aggravated DDD/HDD."  On VA consultation in June 2008, he gave a history of worsening low back pain "for more than 2 years," and he denied "specific trauma to the extremities or back."  Again during a physical therapy consultation at VA in July 2008, he denied injury or trauma, but reported that his occupation involves heavy lifting.  An October 2008 VA treatment record also reflects the Veteran's report that he had a history of "on/off back pain since 2005," but also that "in [D]ecember 2007 he had the acute onset of worsened pain."

Also relevant, an August 2008 VA medical record notes his statements that he worked for the Ford motor company immediately after service "for 2 years, then he went to work for Shell as a mechanic for 20 years."   

These private and VA treatment records have evidentiary significance for two reasons.  First, they introduce an intervening event between his service and his allegations of continual symptomatology.  Second, and correspondingly, they contradict his current testimony that there were no possible intervening causes of his back pain after service.  

Contemporaneous statements as to a declarant's then-existing physical condition, such as these treatment records, (as opposed to his current statements of memory or belief to prove the fact remembered or believed), are recognized as possessing circumstantial guarantees of trustworthiness.  See White v. Illinois, 502 U.S. 346, 356 (1992); Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Fed. R. Evid. 803(3), 803(4).  

While the post-service medical records are generally consistent with his assertions that he had no distinct injury after service, they nonetheless indicate that his back was subject to continuous and cumulative trauma after work lifting tires and working as a mechanic.  Most demonstrably, he informed a VA doctor in August 2008 that he worked at Ford for two years after service and then changed jobs.  This chronology most directly corresponds with his DRO hearing testimony indicating that he sought treatment with a private doctor for back pain two years after service.  Although his work at Ford would have been proximate in time to service, it nonetheless introduces an intervening event between his service and his allegations of continual symptomatology.  

In other words, the post-service treatment records, which indicate a post-service onset of back pain, must be considered the most accurate depiction of his history.  Conversely, his testimony indicating an in-service onset tend to make it likely that he was an attempting to present his history in a light most favorable to his claim, without regard to accuracy.  Ultimately, the more credible and competent evidence tends to indicate most strongly that the in-service injury was an isolated event, and the post-service symptomatology is most likely a result of his work experience at Ford and then as a tire mechanic.

Further impacting his credibility, he filed his instant claim in January 2009.  It is only after that time that his VA treatment records begin to reflect his allegations of back pain since service.  This further contributes to the likelihood that his current statements are an inaccurate depiction of his history.  

Other records call into question the reliability of his memory more generally.  For instance, VA treatment records in April 2004 and June 2004 reflect complaints of decreased memory.  He also wrote in a December 2004 statement that he had "mental capacities [that] are dull and clouded."  These complaints were prior to when he filed his claim, which tends to indicate that he already had reduced memory when he filed his claim.  Then, in December 2009, he reported that he was "having problems remembering a few things-names and places, get[ting] 'twisted up' when driving around."  Accordingly, it is evident that he may have trouble remembering clearly what has happened to him so long ago.  This makes it difficult to rely on the accuracy of his current statements.  

Moreover, he filed an original claim of service connection in October 2003, but did not refer to his low back.  He filed other claimed (for an increased rating for an unrelated service-connected disability) in December 2004 and February 2005.  If he had been having low back pain since service, as he now alleges, it is unclear why he did not file a claim for that condition as well.  

Overall, it is impossible to verify if his symptomatology was continuous after service.  However, in light of the combined factors involving his contradictory statements and his complaints of memory problems, the most reasonable inference to draw is that the Veteran was not having continuous back pain after service.  His current assertions to the contrary appear most likely to be an inaccurate recollection or, less likely, a direct misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  In either event, the Board is unable to rely on the accuracy of his testimonial statements.  Accordingly, evidence of absence in the service separation examination and the post-service treatment records provides affirmative evidence tending to make it more likely that low back pain was not continuous after service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).   

By inference, the condition is also not shown to have been manifested to a degree of 10 percent or more within one year of service separation.  See 38 C.F.R. § 3.307(a) (2013).  

For these reasons, the evidentiary record does not provide a credible basis for establishing service connection on the basis of either chronic disease or continuity of symptomatology under 3.303(b), or on a presumptive basis under 3.307(a)(3).  

With regard to whether the Veteran's current low back disorder may nonetheless be related to his injury during service, the record before the Board contains some conflicting evidence.  

Favorable to his claim, the Veteran testified at his DRO hearing that when he first sought treatment approximately two years after service, his doctor told him "[i]t was a problem that has been going on [and] had been there for a while."  DRO Board Hr'g Tr. 10.  As explained, the evidentiary record makes it more likely that the Veteran is not a reliable historian.  Accordingly, the credibility of his testimony is undermined.  Even if credible, the Board is unable to assess the evidentiary value of such a medical opinion.  More specifically, the Board cannot determine the factual premise and reasoning underpinning such a favorable medical opinion.  In fact, as given, this doctor's opinion does not actually place the onset of his back pain in-service because "for a while" does not necessarily mean "since service."  For all these reasons, this private doctor's opinion carries little probative value and is not sufficiently probative or persuasive to controvert the unfavorable evidence discussed immediately below.  See Nieves-Rodriguez, 22 Vet. App. at 304; Robinette.  

Potentially favorable, the Veteran underwent a VA Neurology evaluation in September 2009.  The neurologist noted the relevant history to include "jumped down from helicopters while in Vietnam with heavy bags on his back and has worked as a car washer and tire changer for several years."  By noting both factors, it may be assumed that the neurologist considered both factors to be relevant to the current disability picture.  Aside from stating this history, however, the neurologist did not give an opinion indicating the likelihood that either or both of these factors were contributing causes.  In other words, the Board is unable to determine what the neurologist's opinion was.  Even upon an overall reading, the treatment record is too devoid of context to allow the Board to draw any inferences as to the neurologist's actual opinion.  This VA Neurology record must be considered to have no evidentiary value, either in favor of or against this nexus element.  See Nieves-Rodriguez, 22 Vet. App. at 30; see also Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

The Veteran himself has also offered his own opinion indicating that his current back condition is related to the injury during service.  He has not established that he has any degree of competency in medical matters.  Accordingly, he is offering his own opinion as a lay person.  In this context, it is commonly understood that a traumatic injury can cause the onset of arthritis.  This inference is a perfectly reasonable one for the Veteran, as a lay person, to have drawn.  However, the specific question of causation in this case requires medical expertise in determining which of many potential events resulted in his arthritis.  This exceeds the limited scope of the common knowledge of a lay person.  Because he has not demonstrated any experience, skill, or training that would allow him to identify and distinguish between different potential causes of low back symptoms, he is not competent to offer an etiology opinion addressing the specific question of causation at issue here. His opinion must be accorded no probative value on this question.  See Jandreau, 492 F.3d 1376-77.

Unfavorable to the claim, a VA examiner in March 2009 found that "[t]he back condition is not at least as likely as not related to service, since there was no back condition found on exit."  The examiner based this opinion on the Veteran's statements that he had no "subsequent back injury since leaving the military," and "this has been a progressive event since 1970, culminating in the last few years with substantially worsening symptoms."  

Upon preliminary review, the Board in its August 2011 remand found this VA examination "incomplete" because the "examiner did not provide a rationale as to the negative opinion given concerning the etiology of the Veteran's back disorder aside from the absence of the disorder in service."  (Emphasis added.)  Upon further development since the Board's remand, however, it is now clear that there is not an absence of evidence.  Rather, there is affirmative evidence that back pain was absent after the initial pain subsided during service.  As such, the factual foundation for the March 2009 VA examiner's opinion is not rehabilitated.  Accordingly, this VA examiner's opinion, while not highly probative, still retains some probative weight.  As such, it is some evidence tending to make it less likely that a current back disorder is due to the injuries during the Veteran's service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Most recently, a second VA examiner evaluated the Veteran in September 2011.  The VA examiner opined as follows:

It is less likely than not that the [Veteran's] present back condition and lumbar radiculitis is the result of his in[-] service injuries.  [He] had one episode of back pain in service.  This was non-radicular.  There is no nexus of treatment or complaints until the year 2000 when he began seeing his family physicians; therefore, it is less likely than not, after reviewing his C-file, that his present back condition is related to his in[-]service condition, he describes coming out of the helicopter.  

The Board interprets this VA examiner's opinion as meaning that an isolated episode of back pain where not accompanied by radicular pain and not followed by treatment or complaints for so many years later, is medically unlikely to be related to the current low back condition.  This opinion is based on the factually accurate foundation that (a) the Veteran's pain was non-radicular during service and (b) that he did not have treatment or complaints after service for so many years.  Although he indicated that the current complaints began in 2000, rather than in 1999 as shown by the private records, the difference of one year does not materially diminish the otherwise accurate history reviewed by the examiner.  This examiner's opinion must be considered to have the greatest evidentiary value because it is comprehensive, factually accurate, and supported by his medical reasoning.

In summary, the record on appeal contains some evidence supporting the appeal.  However, for the reasons discussed, this favorable evidence has little or no probative weight.  It is not sufficiently probative to controvert the highly probative evidence unfavorable to the claim or otherwise bring the record into a state of relative equipoise.  Accordingly, the most probative record establishes that it is unlikely the current low back disorder is a result of or related to the injury during service.  

Again, in summary, the evidentiary record is not in relative equipoise as to all material issues in dispute.  Although a current back disorder is demonstrated and an injury during service in confirmed, the most probative evidence of record makes it unlikely that there is a nexus to service, even considering several alternative bases, including chronicity and continuity.  The evidentiary record does not raise a reasonable doubt to be resolved in the Veteran's favor on the nexus requirement, which is the material issue in dispute in this case.  Therefore, the claim must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The benefit-of-the-doubt doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
K.A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


